COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-492-CV


MARVIN LEE EDWARDS AND                                          APPELLANTS
ALL OTHER OCCUPANTS

                                        V.

AURORA LOAN SERVICES, LLC                                          APPELLEE

                                    ------------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      On January 8, 2009, we notified Marvin Lee Edwards that his notice of

appeal was defective and that he had not paid the filing fee. See Tex. R. App.

P. 5, 25.1(d), (e). We directed him to file an amended notice of appeal and to

pay the filing fee by Monday, January 19, 2009.      See Tex. R. App. P. 5,

25.1(f), 37.1. We received no response. On January 21, 2009, we again

notified Edwards that his notice of appeal was defective and that he had not


      1
          … See Tex. R. App. P. 47.4.
paid the filing fee. See Tex. R. App. P. 5, 25.1(d), (e). We directed Edwards

to file an amended notice of appeal and to pay the filing fee by Monday,

February 2, 2009, and further stated that the appeal “will be DISMISSED” if the

filing fee was not paid by that date. See Tex. R. App. P. 42.3(c).

      Because Edwards has failed to comply, it is the opinion of the court that

his appeal should be dismissed. Accordingly, we dismiss the appeal. See id.

      Edwards shall pay all costs of the appeal, for which let execution issue.




                                                PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: February 26, 2009




                                      2